DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4, 6, 15-23, and 29-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 15-19, 23, 31-32, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Dang et al. (US 8843953), Hong (US 2009/0037952), and Ellis et al. (US 2005/0251827).

Regarding claim 1, Dang an apparatus for receiving a signal comprising:
an input signal receiver to generate a single input stream (Col. 6, lines 46-63, “In the exemplary embodiment illustrated in FIG. 1, home network monitoring device 102 is coupled to the external content sources 124 via communication link 122. The home networking monitoring device 102 receives content from one or more external content sources 124 via communication link 122 through I/O interfaces 104 which may, and in some embodiments does, include one or more receivers and/or transmitters.” Col. 7, lines 3-7, “The home network monitoring device 102 includes a control module 138 that normally controls the flow of content through the home network monitoring device 102 and controls the switcher/router 106 as to what content should be routed to each device connected to the home network 100.” Col. 16, lines 24-39),
the single input stream including
a first personal stream associated with a first receiver identification number (Col. 13, lines 11-14, “Column 502 lists unique device identifiers with each identifier corresponding to a different device. Each CPE device is assigned a unique device identifier.” Col. 15, lines 37-61, “At processing step 626, monitoring module 116 of home network monitoring device 102 detects content to be delivered to one or more devices in the home network and the user or users of the device(s). More particularly, detection module 202 of monitoring module 116 detects that content is to be delivered to one or more devices, e.g., CPE 1 (126), CPE 2 (128) through CPE N (130) in the home network.” Col. 16, lines 40-60, “At step 630, the inspection module 204 identifies users to which the content is to be delivered. One exemplary way this is achieved is wherein the inspection module identifies the address of each device the content is to be delivered to.” Figs. 4, 5, 6A-6C) and
at least a second personal stream associated with a second receiver identification number different from the first receiver identification number (Col. 13, lines 11-14, “Column 502 lists unique device identifiers with each identifier corresponding to a different device. Each CPE device is assigned a unique device identifier.” Col. 15, lines 37-61, “At processing step 626, monitoring module 116 of home network monitoring device 102 detects content to be delivered to one or more devices in the home network and the user or users of the device(s). More particularly, detection module 202 of monitoring module 116 detects that content is to be delivered to one or more devices, e.g., CPE 1 (126), CPE 2 (128) through CPE N (130) in the home network.” Col. 16, lines 40-60, “At step 630, the inspection module 204 identifies users to which the content is to be delivered. One exemplary way this is achieved is wherein the inspection module identifies the address of each device the content is to be delivered to.” Figs. 4, 5, 6A-6C); and
an input stream processor coupled to the input signal receiver that processes the single input stream to:
based on a determination that the first receiver identification number is associated with the apparatus, retrieve the first personal stream from the single input stream, wherein the first personal stream comprises first private media associated with a first individual associated with the first receiver identification number (Col. 16, lines 40-60, “At step 630, the inspection module 204 identifies users to which the content is to be delivered. One exemplary way this is achieved is wherein the inspection module identifies the address of each device the content is to be delivered to. The inspection module then operates to identify the user ID currently logged in as using each device to which the content is to be delivered. The user ID of the user using each device is information that may be, and in some embodiments, is stored in memory storage 114 upon a user logging into the home network 100 via a device coupled to the home network 100. In some embodiments, devices may be, and are, associated with a single user. In such cases, content to be delivered to the device with that ID is identified as being delivered to the specific user associated with the device. For example using the exemplary information listed in table 500 of FIG. 5, it indicates that the device with device identifier 8801 only has a single user permitted to use the device. The permitted user has user ID 003 which according to the information listed in table 700 of the FIG. 7 is Mary Smith. Therefore, content to be delivered to device 8801 is identified as being delivered to Mary Smith.” Figs. 4, 5, 6A-6C);
based on the first receiver identification number of the apparatus,
including a first program associated with the first personal stream (Col. 16, lines 40-60, “At step 630, the inspection module 204 identifies users to which the content is to be delivered. One exemplary way this is achieved is wherein the inspection module identifies the address of each device the content is to be delivered to. The inspection module then operates to identify the user ID currently logged in as using each device to which the content is to be delivered. The user ID of the user using each device is information that may be, and in some embodiments, is stored in memory storage 114 upon a user logging into the home network 100 via a device coupled to the home network 100. In some embodiments, devices may be, and are, associated with a single user. In such cases, content to be delivered to the device with that ID is identified as being delivered to the specific user associated with the device. For example using the exemplary information listed in table 500 of FIG. 5, it indicates that the device with device identifier 8801 only has a single user permitted to use the device. The permitted user has user ID 003 which according to the information listed in table 700 of the FIG. 7 is Mary Smith. Therefore, content to be delivered to device 8801 is identified as being delivered to Mary Smith.” Figs. 4, 5, 6A-6C), and
disregard or exclude or not include at least one second program associated with the second personal stream, wherein the second personal stream comprises second private media associated with the second receiver identification number (Col. 16, lines 24-39, “At step 626, when content is provided over link 122 from the external content sources 124, it is received at the home network monitoring device's I/O Interfaces 104. The detection module 202 of monitoring module 116, detects in step 626 that content is to be delivered to one or more devices in the home.” Col. 17, lines 23-25, “For each user that is determined the user is restricted from receiving the detected content processing proceeds to step 636.” Col. 17, lines 29-35, “At step 636, the content restriction module 118 prevents the delivery of content to each user's device that was determined as being restricted from receiving the content. In the exemplary embodiment, this may be accomplished by not allowing the information to be transmitted via the home network monitoring device to the device or devices being used by the one or more user's restricted from receiving the content.” Col. 14, line 65 to col. 15, line 27, “For example, row 408 lists that the PORN VIDEO CHANNEL should be restricted that is prevented from being delivered to users with user IDs 001, 002, and 004 and the device having device ID 8805. By using the exemplary information from tables 400 and 700, it becomes clear that John Smith, Joseph Smith and Peter Jones are designated as restricted from viewing the PORN VIDEO CHANNEL. The PORN VIDEO CHANNEL entry can, and in some embodiments, does include the channel ID and/or source address for the PORN VIDEO CHANNEL the content of which is to be blocked from being delivered to John and Joseph Smith and Peter Jones. The PORN VIDEO CHANNEL content is also listed as being restricted from being delivered to the device having device ID 8805. Table 5 lists that device ID 8805 is only permitted to be used by user ID 004 Peter Jones. As Peter Jones is restricted from viewing the PORN VIDEO CHANNEL the device with user ID is similarly restricted. Note, however, that the other devices listed in table 500 (devices with device IDs 8801, 8802, 8803, 8804, and 8806) all identify user ID 003 as being permitted to use each of the additional devices listed.” Col. 17, lines 29-55; Figs. 4, 5, 6A-6C).
Dang does not expressly teach that the input signal receiver demodulates and decodes a signal to generate the single input stream. Dang also does not expressly teach generating a program guide for the apparatus, wherein the generation of the program guide comprises, based on the first receiver identification number of the apparatus, including the first program associated with the first personal stream, and disregard or exclude or not include the at least one second program associated with the second personal stream. Dang also does not expressly teach outputting the program guide for display based on a user's first input.
Hong discloses an input signal receiver that demodulates and decodes a signal ([0036], “The receiver 10 according to the present embodiment includes a tuner (not shown) to receive a broadcast signal. The broadcast signal may include video program, audio program or a data service. The tuner may include a single or a plurality of tuners, a demodulator to demodulate a tuned signal, a decoder, a multiplexer, etc. The tuner tunes a broadcast signal having a frequency band corresponding to a tuning control signal of the controller 50 (to be described later).”).
In view of Hong’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dang such that the input signal receiver demodulates and decodes a signal to generate the single input stream. The modification would facilitate reception and rendering of various video signals for presentation to users.
The combination teaches the limitations specified above; however, the combination does not expressly teach generating a program guide for the apparatus, wherein the generation of the program guide comprises, based on the first receiver identification number of the apparatus, including the first program associated with the first personal stream, and disregard or exclude or not include the at least one second program associated with the second personal stream. The combination also does not expressly teach outputting the program guide for display based on a user's first input.
Ellis teaches:
generating a program guide, wherein the generation of the program guide comprises, based on a first receiver identification , including a first program associated with a first personal stream, and disregard or exclude or not include at least one second program associated with a second personal stream ([0012], [0093], “As shown in FIG. 14, at step 1000, the program guide may provide the user with an opportunity to select the devices or locations for which the user desires to adjust settings.” [0105], “Other parental control features that may be distributed to remote locations within a household include: blocking channels by title, blocking channels by time, blocking channels by content (language, nudity, etc.), blocking the ability to use a feature (e.g., reminders), blocking the ability to set and clear pin numbers, ability to temporarily disable parental controls (e.g., disabling parental controls while the child is at school), and the ability to set pin numbers for individual locations or for the entire household. Additionally, the guide may have the ability to use multiple sets of parental control settings profiles. For example, the user may create a late night profile of parental controls and day time profile of parental controls. The guide then allows the user to designate which parental controls profile to use and when to use it.” [0112], “In accordance with the present invention, one of the program guides may provide the user with an opportunity to apply this profile to all locations or to apply such settings to a specific program guide location or locations.”); and
outputting the program guide for display based on a user's first input ([0088], “In any of the above arrangements, an interactive television program guide on each user television equipment device may provide various features for displaying television program listings information for the user and for providing various program guide functions such as parental control, favorites, pay-per-view purchasing, etc. For example, if the user presses the appropriate buttons on remote control 54, the user may be presented with a time-ordered or channel-ordered grid or table of television program listings or other such programming information.”).
	In view of Ellis’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include generating a program guide for the apparatus, wherein the generation of the program guide comprises, based on the first receiver identification number of the apparatus, including the first program associated with the first personal stream, and disregard or exclude or not include the at least one second program associated with the second personal stream, and outputting the program guide for display based on a user's first input. The modification would facilitate the management of content presented on different client devices. Additionally, by using program guides, the modification would facilitate content selection for users.

The grounds of rejection of claim 1 under 35 USC § 103 is similarly applied to claim 15.

Regarding claims 2 and 16, the combination further teaches wherein the input stream processor further generates a list of available channels, the list including personal streams associated with the first receiver identification number for the apparatus and not including personal streams associated with the second receiver identification number (Dang: Col. 16, lines 24-39, Col. 17, lines 23-25, “For each user that is determined the user is restricted from receiving the detected content processing proceeds to step 636.” Col. 17, lines 29-35, “At step 636, the content restriction module 118 prevents the delivery of content to each user's device that was determined as being restricted from receiving the content. In the exemplary embodiment, this may be accomplished by not allowing the information to be transmitted via the home network monitoring device to the device or devices being used by the one or more user's restricted from receiving the content.” Col. 14, line 65 to col. 15, line 27, “For example, row 408 lists that the PORN VIDEO CHANNEL should be restricted that is prevented from being delivered to users with user IDs 001, 002, and 004 and the device having device ID 8805. …Table 5 lists that device ID 8805 is only permitted to be used by user ID 004 Peter Jones. As Peter Jones is restricted from viewing the PORN VIDEO CHANNEL the device with user ID is similarly restricted. Note, however, that the other devices listed in table 500 (devices with device IDs 8801, 8802, 8803, 8804, and 8806) all identify user ID 003 as being permitted to use each of the additional devices listed.” Col. 17, lines 29-55; Figs. 4, 5, 6A-6C; Ellis: [0093], “As shown in FIG. 14, at step 1000, the program guide may provide the user with an opportunity to select the devices or locations for which the user desires to adjust settings.” [0105], “Other parental control features that may be distributed to remote locations within a household include: blocking channels by title, blocking channels by time, blocking channels by content (language, nudity, etc.), blocking the ability to use a feature (e.g., reminders), blocking the ability to set and clear pin numbers, ability to temporarily disable parental controls (e.g., disabling parental controls while the child is at school), and the ability to set pin numbers for individual locations or for the entire household.” [0112]).

Regarding claims 4 and 18, the combination further teaches wherein the input stream processor further includes in the program guide additional programs from additional streams (Dang: Col. 7, lines 3-7, “The home network monitoring device 102 includes a control module 138 that normally controls the flow of content through the home network monitoring device 102 and controls the switcher/router 106 as to what content should be routed to each device connected to the home network 100.” Col. 16, lines 24-39; Ellis: [0066], “During use of the interactive television program guide implemented on set-top box 48, television program listings may be displayed on television 52.” Fig. 12).

Regarding claim 17, the combination further teaches wherein the input stream processor further retrieves additional streams from the list of available channels (Dang: Col. 7, lines 3-7, “The home network monitoring device 102 includes a control module 138 that normally controls the flow of content through the home network monitoring device 102 and controls the switcher/router 106 as to what content should be routed to each device connected to the home network 100.” Col. 16, lines 24-39; Ellis: [0066], “During use of the interactive television program guide implemented on set-top box 48, television program listings may be displayed on television 52.” Fig. 12).

Regarding claim 19, the combination further teaches further comprising: video and audio decoders coupled to the input stream processor that decode the first personal stream and output decoded audio and video for display based on a user's second input (Dang: Col. 5, line 60 to col. 6, line 6; Col. 10, lines 34 to 45, “In some embodiments of the present invention, CPE memory 310 may, and does, include various types of software instructions including for example operating system software, client application software, program guide software, encoding/decoding software, encrypting/decrypting software, client SDV software, client VOD software, etc. CPE 300 sometimes also contains various specialized software modules and/or hardware modules or circuits including ICs, digital signal processors, and/or ASICs that perform one or more dedicated functions such as encoding and/or decoding MPEG-2 message streams, encrypting/decrypting messages, etc.” Hong: [0036], “The receiver 10 according to the present embodiment includes a tuner (not shown) to receive a broadcast signal. The broadcast signal may include video program, audio program or a data service. The tuner may include a single or a plurality of tuners, a demodulator to demodulate a tuned signal, a decoder, a multiplexer, etc. The tuner tunes a broadcast signal having a frequency band corresponding to a tuning control signal of the controller 50 (to be described later).” Ellis: [0086], “Remote control 54 is used to control the operation of set-top box 48, videocassette recorder 50, and television 52.”).

Regarding 23, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach wherein the first program map table and the second program map table each further includes at least one stream type associated with each of the first personal stream and the second personal stream, respectively.
Hong teaches a program map table including at least one content type associated with content ([0048], Fig. 2).
In view of Hong’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first program map table and the second program map table each further includes at least one stream type associated with each of the first personal stream and the second personal stream, respectively. The modification would serve to enable a user to prioritize certain stream types, thereby improving the overall user experience.

Regarding claim 31, the combination further teaches wherein the program guide excludes the at least one second program associated with the second personal stream (Dang: Col. 16, lines 24-39, Col. 17, lines 23-25, “For each user that is determined the user is restricted from receiving the detected content processing proceeds to step 636.” Col. 17, lines 29-35, “At step 636, the content restriction module 118 prevents the delivery of content to each user's device that was determined as being restricted from receiving the content. In the exemplary embodiment, this may be accomplished by not allowing the information to be transmitted via the home network monitoring device to the device or devices being used by the one or more user's restricted from receiving the content.” Col. 14, line 65 to col. 15, line 27, “For example, row 408 lists that the PORN VIDEO CHANNEL should be restricted that is prevented from being delivered to users with user IDs 001, 002, and 004 and the device having device ID 8805. …Table 5 lists that device ID 8805 is only permitted to be used by user ID 004 Peter Jones. As Peter Jones is restricted from viewing the PORN VIDEO CHANNEL the device with user ID is similarly restricted. Note, however, that the other devices listed in table 500 (devices with device IDs 8801, 8802, 8803, 8804, and 8806) all identify user ID 003 as being permitted to use each of the additional devices listed.” Col. 17, lines 29-55; Figs. 4, 5, 6A-6C; Ellis: [0093], “As shown in FIG. 14, at step 1000, the program guide may provide the user with an opportunity to select the devices or locations for which the user desires to adjust settings.” [0105], “Other parental control features that may be distributed to remote locations within a household include: blocking channels by title, blocking channels by time, blocking channels by content (language, nudity, etc.), blocking the ability to use a feature (e.g., reminders), blocking the ability to set and clear pin numbers, ability to temporarily disable parental controls (e.g., disabling parental controls while the child is at school), and the ability to set pin numbers for individual locations or for the entire household.” [0112]).

Regarding claim 32, the combination further teaches wherein the single input stream further comprises at least one non-personal or public broadcast program, and wherein the at least one non-personal or public broadcast program is included in the program guide (Dang: Col. 6, lines 46-63, “In the exemplary embodiment illustrated in FIG. 1, home network monitoring device 102 is coupled to the external content sources 124 via communication link 122. The home networking monitoring device 102 receives content from one or more external content sources 124 via communication link 122 through I/O interfaces 104 which may, and in some embodiments does, include one or more receivers and/or transmitters.” Ellis: [0067], “Communications paths 46 preferably have sufficient bandwidth to allow television distribution facility 38 to distribute scheduled television programming, pay programming, advertising and other promotional videos, and other video information to set-top boxes 44 in addition to non-video program guide data. Multiple television and audio channels (analog, digital, or both analog and digital) may be provided to set-top boxes 48 via communications paths 46.”).

Regarding claim 36, the combination further teaches wherein only first personal streams associated with the first receiver identification number appear in the program guide (Dang: Col. 16, lines 40-60, “At step 630, the inspection module 204 identifies users to which the content is to be delivered. One exemplary way this is achieved is wherein the inspection module identifies the address of each device the content is to be delivered to. The inspection module then operates to identify the user ID currently logged in as using each device to which the content is to be delivered. The user ID of the user using each device is information that may be, and in some embodiments, is stored in memory storage 114 upon a user logging into the home network 100 via a device coupled to the home network 100. In some embodiments, devices may be, and are, associated with a single user. In such cases, content to be delivered to the device with that ID is identified as being delivered to the specific user associated with the device. For example using the exemplary information listed in table 500 of FIG. 5, it indicates that the device with device identifier 8801 only has a single user permitted to use the device. The permitted user has user ID 003 which according to the information listed in table 700 of the FIG. 7 is Mary Smith. Therefore, content to be delivered to device 8801 is identified as being delivered to Mary Smith.” Col. 17, lines 29-35; Figs. 4, 5, 6A-6C).

Regarding claim 37, the combination further teaches wherein only first personal streams associated with the first receiver identification can be seen using the apparatus (Dang: Col. 16, lines 40-60, “At step 630, the inspection module 204 identifies users to which the content is to be delivered. One exemplary way this is achieved is wherein the inspection module identifies the address of each device the content is to be delivered to. The inspection module then operates to identify the user ID currently logged in as using each device to which the content is to be delivered. The user ID of the user using each device is information that may be, and in some embodiments, is stored in memory storage 114 upon a user logging into the home network 100 via a device coupled to the home network 100. In some embodiments, devices may be, and are, associated with a single user. In such cases, content to be delivered to the device with that ID is identified as being delivered to the specific user associated with the device. For example using the exemplary information listed in table 500 of FIG. 5, it indicates that the device with device identifier 8801 only has a single user permitted to use the device. The permitted user has user ID 003 which according to the information listed in table 700 of the FIG. 7 is Mary Smith. Therefore, content to be delivered to device 8801 is identified as being delivered to Mary Smith.” Col. 17, lines 29-35; Figs. 4, 5, 6A-6C).

Claims 6, 20, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Dang, Hong, Ellis, and Dunn (US 5945987).

Regarding claims 6 and 20, the combination teaches the limitations specified above; however, the combination does not expressly teach that the first receiver identification number is found in a first program map table for the first personal stream and the second receiver identification number is found in a second program map table for the second personal stream.
Dunn teaches an identification number found in a program map table (Col. 9, line 58 to col. 10, line 9, “FIG. 10 shows an implementation for correlating the viewer IDs with the program IDs of the video content programs at the headend to help respond to a query for the viewer's own customized list. The SQL database at the headend maintains a viewer table 134 which contains a list of viewers and their associated unique IDs. A join table 136 correlates the program IDs from program table 110 and the viewer IDs from viewer table 134.” Fig. 10).
In view of Dunn’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first receiver identification number is found in a first program map table for the first personal stream and the second receiver identification number is found in a second program map table for the second personal stream. The modification would serve to help a headend/server respond to a query for a viewer's own customized content list (Col. 9, line 58 to col. 10, line 9).

Regarding claim 35, the combination teaches the limitations specified above, and teaches accessing the first receiver identification number for a corresponding set-top box (Dang: Col. 13, lines 11-14, “Column 502 lists unique device identifiers with each identifier corresponding to a different device. Each CPE device is assigned a unique device identifier.” Col. 15, lines 37-61; Figs. 4, 5, 6A-6C); however, the combination does not expressly teach:
comparing the first receiver identification number against a receiver identification number stored in a first program map table of the first personal program stream, and
when the first receiver identification number matches the receiver identification number stored in a first program map table,
including the packet identification associated with the first program map table in a list of available program streams or channels.
Dunn teaches:
comparing a first identification number against an identification number stored in a first program map table of a program stream (Col. 9, line 58 to col. 10, line 9, “FIG. 10 shows an implementation for correlating the viewer IDs with the program IDs of the video content programs at the headend to help respond to a query for the viewer's own customized list. The SQL database at the headend maintains a viewer table 134 which contains a list of viewers and their associated unique IDs. A join table 136 correlates the program IDs from program table 110 and the viewer IDs from viewer table 134.” Fig. 10), and
when the first identification number matches the identification number stored in a first program map table,
including packet identification associated with the first program map table in a list of available program streams or channels (Col. 9, line 59 to col. 10, line 9, “A join table 136 correlates the program IDs from program table 110 and the viewer IDs from viewer table 134. The SQL database therefore maintains a customized list of programs for each viewer. Upon receipt of the viewer ID from the STB, the database returns information of the video content programs that are correlated with the viewer ID. The headend transmits a data packet of programming information (similar to packet 120 is FIG. 8), including the program IDs and monikers and the trailer IDs and monikers.” Col. 10, lines 10-15, “The programming information is used by the STB to form viewer list 132 in FIG. 9.”).
In view of Dunn’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include comparing the first receiver identification number against a receiver identification number stored in a first program map table of the first personal program stream, and when the first receiver identification number matches the receiver identification number stored in a first program map table, including the packet identification associated with the first program map table in a list of available program streams or channels. The modification would serve to help a headend/server respond to a query for a viewer's own customized content list (Col. 9, line 58 to col. 10, line 9).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Dang, Hong, Ellis, Dunn, and Simms et al. (US 2006/0037060).

Regarding 21, the combination further teaches the first program map table and the second program map table each further include at least one of a desired channel number, a channel name, and an event title for program guide display (Ellis: [0004], [0061], Fig. 12; Dunn: Col. 9, line 59 to col. 10, line 9). However, the combination does not expressly teach at least one of a major or minor channel number.
Simms provides a teaching for major and minor channel numbers ([0024], “Content providers typically simulcast their programs (e.g., broadcast the same content on both the analog channel (e.g., major channel 4) and one the digital channel (e.g., minor 4).”).
In view of Simms’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include major and minor channel numbers in order to enable a combined system to provide content in different formats (see Simms: [0024]).

Regarding 22, the combination further teaches wherein the desired major and minor channel number is the same number for each of the first program map table and the second program map table (Simms: [0024], “Content providers typically simulcast their programs (e.g., broadcast the same content on both the analog channel (e.g., major channel 4) and one the digital channel (e.g., minor 4).”).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Dang, Hong, Ellis, and Karaoguz et al. (US 2004/0148353).

Regarding claim 29, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach that the first personal stream comprises first private media including at least one of a private photo and a private video.
Karaoguz teaches a personal stream comprising private media including at least one of a private photo and a private video ([0062], “The media exchange network also allows a user to construct personal media channels that comprise his personal digital media (e.g., captured digital pictures, digital video, digital audio, etc.),….” [0073]-[0074], Fig. 4).
In view of Karaoguz’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the first personal stream comprises first private media including at least one of a private photo and a private video. The modification would facilitate the sharing of a user’s personal content to friends and family.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Dang, Hong, Ellis, and Grannan et al. (US 2008/0022322).

Regarding claim 30, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches wherein the first personal stream is directed to the apparatus via the internet from a second individual for viewing by the first individual.
Grannan teaches a first personal stream directed to an apparatus via the internet from a second individual for viewing by a first individual ([0001], “The present disclosure relates generally to Internet based in-home video and audio distribution models.” [0036], “FIG. 4 illustrates the submenu of features that can be invoked in an illustrative embodiment by a television viewer input device such as a remote control and cursor when selecting another STB that has an integrated camera. In this example the viewer has selected another STB which is positioned in the living room. The user can select from a submenu 410 of options that enable them to ‘tune’ to the video camera either connected to, or directly integrated into the STB, view the camera feed as a PIP in addition to the current television program they are watching, set up 2-way video or audio communications with the STB and the location shown in the PIP, or record a quick video or audio message that will be transmitted to the other STB very much the same way cellular push-to-talk and instant messaging services work today. Lastly, the option to record the camera or audio feed for a certain duration of time is possible if the STB has digital video recorder (DVR) capability or sufficient memory to hold a recording. Note that since Dorothy logged in to the STB in the living room by entering her unique 4-digit PIN (or some other similar authentication technique) the viewer's STB is able to convey that Dorothy is on the STB in the caption description of the program 420. (Alternatively Dorothy's name could appear in the EPG listing, i.e. ‘Live Camera from Living Room--Dorothy.’) In another illustrative embodiment, audio and video devices communicate or send data to each other through wireless, RF, wire line, power line, RG or IPTV with the data passing through the STB during the transmission.” Fig. 4).
In view of Grannan’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first personal stream is directed to the apparatus via the internet from a second individual for viewing by the first individual. The modification would serve to improve the combined system by providing an alternative and/or supplemental means for sharing and distributing personal content to other users.

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Dang, Hong, Ellis, and Angiolillo et al. (US 2007/0199019).

Regarding claim 33, the combination teaches the limitations specified above; however, the combination does not expressly teach that the first personal stream is obfuscated such that the first personal stream is of an unknown type that is unrecognizable by a receiver or set-top box not associated with the first receiver identification number.
Angiolillo teaches a media stream is obfuscated such that the media stream is of an unknown type that is unrecognizable by a receiver or set-top box not authorized to access the media stream ([0071], “In one embodiment, control logic 1602 of system 204 continuously causes scheduled personal content to be transmitted over access network 108 using portions of access network (e.g., portions allocated to personal channel transmissions). These transmissions may be provided in an encrypted or otherwise obscured format, to prevent all set top boxes 312 from viewing the content. When the system 204 determines that the set-top box 312 is authorized to access a personal channel, it provides a decryption facility in order to allow the set top box to decrypt the personal channel transmissions being requested. In other embodiments, the scheduled personal content is selectively transmitted over access network 108 to those set top boxes 312 that have requested access to the personal content, for example, based on network identification of the authorized set top boxes 312.”).
In view of Angiolillo’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the first personal stream is obfuscated such that the first personal stream is of an unknown type that is unrecognizable by a receiver or set-top box not associated with the first receiver identification number. The modification would serve to ensure that personal streams are received and accessed only by authorized devices and/or users, thereby enhancing user privacy. The modification would serve to improve the overall user experience.

Regarding claim 34, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches:
wherein a first stream type for the first personal stream is at least one of
(i) a stream type exclusive-ORed with a number that results in the stream type being unrecognizable and
(ii) applying a function or transformation to the stream type to assign an unrecognizable stream type as the first stream type.
Angiolillo teaches wherein a first stream type is applying a function or transformation to a stream type to assign an unrecognizable stream type as the first stream type ([0071], “In one embodiment, control logic 1602 of system 204 continuously causes scheduled personal content to be transmitted over access network 108 using portions of access network (e.g., portions allocated to personal channel transmissions). These transmissions may be provided in an encrypted or otherwise obscured format, to prevent all set top boxes 312 from viewing the content. When the system 204 determines that the set-top box 312 is authorized to access a personal channel, it provides a decryption facility in order to allow the set top box to decrypt the personal channel transmissions being requested. In other embodiments, the scheduled personal content is selectively transmitted over access network 108 to those set top boxes 312 that have requested access to the personal content, for example, based on network identification of the authorized set top boxes 312.”).
In view of Angiolillo’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that a first stream type for the first personal stream is applying a function or transformation to the stream type to assign an unrecognizable stream type as the first stream type. The modification would serve to ensure that personal streams are received and accessed only by authorized devices and/or users, thereby enhancing user privacy. The modification would serve to improve the overall user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Callahan (US 2007/0240182) discloses a system wherein a set top box responds to program guide display requests from unrestricted access type remotes by displaying the full array of programming content which is available, which include adult content programs, pay per view programs, shopping programs, etc. ([0019]). The set top box responds to program guide display requests from restricted access type remotes by displaying a limited array of programming content information, e.g., a particular program package which may be a child program package, programs corresponding to a particular ratings group, e.g., PG-13 or lower, with adult or R rated programs being excluded, and/or with programs having a particular content, e.g., sexual content, being excluded ([0020]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426